BILLS TTA TATA

 

US007664924B2
a2) United States Patent (10) Patent No.: US 7,664,924 B2
Safa (45) Date of Patent: Feb. 16, 2010
(54) SYSTEM AND METHOD TO SECURE A 5,991,777 A * 11/1999 Momoh etal. wo... 707/205
COMPUTER SYSTEM BY SELECTIVE
CONTROL OF WRITE ACCESS TO A DATA
STORAGE MEDIUM (Continued)
(75) Inventor: John Safa, Park Estate (GB) FOREIGN PATENT DOCUMENTS
GB 2402515 Bl = 12/2004
(73) Assignee: Drive Sentry, Inc., Mountain View, CA
(US)
(*) Notice: Subject to any disclaimer, the term of this (Continued)
patent is extended or adjusted under 35 OTHER PUBLICATIONS
U.S.C. 154(b) by 0 days.
Norton Internet Security 2000. Manual [online]. Symantec Corpora-
(21) Appl. No.: 11/858,752 tion, 1999 [retrieved on Jan. 29, 2008]. Retrieved from the Internet:
<URL-http://webpages.charter.net/cwind/nis.pdf>.*
(22) Filed: Sep. 20, 2007 (Continued)
(65) Prior Publication Data Primary Examiner—Reginald G Bragdon
Assistant Examiner—Larry T Mackall
US 2008/0114957 Al May 15, 2008 (74) Attorney, Agent, or Firm—Ted Sabety; Sabety
Related U.S. Application Data tassociates, PLLC
(63) Continuation-in-part of application No. 11/292,910, (57) ABSTRACT
filed on Dec. 1, 2005.
(60) Provisional application No. 60/826,377, filed on Sep. A system and method to securing a computer system from
20, 2006. software viruses and other malicious code by intercepting
attempts by the malicious code to write data to a storage
(51) Int. Cl. medium. The invention intercepts the write access requests
GO6F 12/14 (2006.01) made by programs and verifies that the program is authorized
(52) US. Ch cece crecneeee 711/163; 711/E12.091; to write before letting the write proceed. Authorization is
; ; ; 711/E12.093; 711/E12.096 determined by using the identity of the program as a query
(58) Field of Classification Search «0.0.0.0... ao 711/163 element into a database where permission values are stored.
See application file for complete search history. Depending on the presence or value of the permission value,
: write access is permitted or denied. Permission values can be
(56) References Cited

U.S. PATENT DOCUMENTS

5,410,700 A 4/1995 Fecteau et al.

5,778,432 A * 7/1998 Rubinetal. 0... 711/135
5,825,877 A 10/1998 Dan etal.

5,974,549 A * 10/1999 Golan wo ceeeeeees 726/23

DRIVE SENTRY: SERVER ADVISOR

 

set by the user, downloaded from a central server, or loaded
into the central server by a group of users in order to collec-
tively determine a permission value. The interception code
can operate in kernel mode.

11 Claims, 8 Drawing Sheets

®

 

DRIVE SENTRY

 

APPLICATION ADVISOR

 

SOURCE FILE:
TROJAN

TARGET FILE:

C:\program files\ Office\ Outlook.axe

Don’t prompt me again ! lv]

ADVISOR

ADVISOR

 

 

 

 

PROGRAM NAME:

r FEEDBACK FROM OTHER USER'S —
Allowed: [ST]
Bock
- REASON THIS FILE HAS BEEN BLOCKED —
Jane [4]
Trojans [OC A
Virus: (5)
Spyware: my

 

 

 

Upload Feedback
® tt ADVISER

Tust! = (3_

 

 

WHY DID YOU BLOCK THIS APP?
@ I THINK TT WAS A TROJAN
@ I THINK TT HAS A VIRUS
@ I THINK TT HAS A SPYWARE
@ 1 DONT LIKE IT

 

QP
ie

 

 

 

 

 

cd}

 

 

 

 

®

 

 
Case 6:20-cv-00394-ADA

Document 1-2 Filed 05/14/20 Page 2 of 16

 

US 7,664,924 B2
Page 2
U.S. PATENT DOCUMENTS FOREIGN PATENT DOCUMENTS

6,308,274 Bl 10/2001 Swift wo WO 93/09498 5/1993

6,370,614 BI* 4/2002 Teoman etal. .............. 71/113 OTHER PUBLICATIONS

6,434,639 Bl 8/2002 Haghighi

6,941,470 BL 9/2005 Jooste soa [online| oomemals, Ae ta [retrieved on im 3.

6,944,772 B2* 9/2005 Dozortsev ....cecccccceees 713/180 sysinternals!= rom the Internet: -http://court.shrock.org

7,003,616 B2 x 2/2006 Shimura Mamutu. [online]. EMSI software, Jun. 3, 2008 [retrieved on Jun. 3,

7,188,215 B2* 3/2007 Hooker ..essseesssseeceee TLL/118 9908]. Retrieved from the Internet: <URL-http://www.mamutu.com/
2002/0073072 Al 6/2002 Fukumoto en/software/mamutu/>.*
2003/0061504 Al* 3/2003 Sprigg etal... 713/200 Peter Szor, The Art of Computer Virus Research and Defense, Section
2003/0093643 Al* 5/2003 Britt, In scenes 711/170 ‘11.12, Addison Wesley Professional, Feb. 3, 2005, New York, ISBN
2003/0195887 A1* 10/2003 Vishlitzky et al. v.00... Fo7/19 —-:9-321-30454-3.
2005/0022011 Al* 1/2005 Swander etal. ............. 713/201 * cited by examiner
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 3 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Feb. 16, 2010 Sheet 1 of 8 US 7,664,924 B2
FIG. 1
12 18 16
‘ ‘ ‘
APPLICATION INTERCEPTOR DISK
A
22
¢
MANAGER |
DATABASE
5
MEMORY | 20
)
14
FIG. 2
18 2
‘ g
INTERCEPTOR MANAGER
ii ee
j

20
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 4 of 16

 

 

 

 

 

US 7,664,924 B2

 

 

 

 

 

 

 

 

 

 

U.S. Patent Feb. 16, 2010 Sheet 2 of 8
FIG. 3
30
ZA LOAD AND START
v2 INTERCEPTOR a
FILE CONTINUE
34 WRITE DETECTED? CHECKING
YES
3g —»| _ INTERCEPTOR
CHECKS RULES
NO
38 LISTED IS DATABASE? LOAD MANAGER

40

  
 
     

4?

 

 

 

PROGRAM

 

 

 

  
   

  

PROGRAM
OK TO WRITE TO
DISK?

 

BLOCK WRITE
ASSESS

 

YES

 

  
   

  

PROGRAM
OK TO WRITE FILE

NO

 

BLOCK WRITE
ASSESS

 

TYPE?
YES

 

44 —

 

ALLOW PROGRAM 10
WRITE

 

 

 

 

 

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 5 of 16

US 7,664,924 B2

Sheet 3 of 8

Feb. 16, 2010

U.S. Patent

4000 LUVIS SWVE90Ud 40 SALAd 960% LSU
T1AVL SSIACY LYOdAT

(VAY) INIOd AMIN TYNIOINO

    

SWVU9OU

AldAYONA
(NV (3SSIudN09

 

  

 

 

ae

      
       

  

Pa

 

JI 40 dive

 

JUNLYNOIS
can

ST1Nd
SSID0V

  

 

A j upbp aw ydwoid 4,u0g

 

 

 

 

 

 

40018 MOTIV

 

 

 

 

 

 

 

 

MOT

 

 

 

 

 

 

 

| 2s

 

 

 

 

 

YOSIACY | | 9xa"yooRNG\901140\saly WouBoud\:9
TI LON
YOSIACY NVrOUL

 

 

 

“TL JOYNOS

 

 

 

 

 

 

10

 

 

AMINGS JALUC

 

 

 

WV4O0Ud

 

 

 

 

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 6 of 16

US 7,664,924 B2

Sheet 4 of 8

Feb. 16, 2010

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

it ayn LNOd 1 ©
TAVMAdS ¥ SVH I YNIHL I ©

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

() COTA
SNMIA V SYH II YNIHL I © FH
10 NvPOuL ¥ SVH IT YNIHL I @
= éddV¥ SIH! 40018 NOA GId AHM
Te) sna YASIAGY {} ®
LT Zi] :eapmdds
Te sna yooqpee pooidy [A]
oOo — _- - A ; uloBp ew ydwosd 4,u0q
+ YU Od) ufo
— (3)0018 N33d SVH JTL SIHL NOSYIY — y9078 MOTIY
TSG] :payooig
[TS] :penoyy 2} [xosinav] [aeryeonno\sayo\sey wouBoud\9
— §.Y3SN Y3HLO WOYd NOVECII “T1d L9aVL
exer wpsBoudZ,X YOSIAGY NYTOUL
“ANYN WYY90Ud ‘TI WUnos
YOSIAGY NOLLVOMdd¥
® AMLNSS SAT

YOSIACY YSAUTS *AMLNAS JAIYC

 

 

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 7 of 16

US 7,664,924 B2

Sheet 5 of 8

Feb. 16, 2010

U.S. Patent

MOGNIM 4S01) ~—sNosyay 9078

 

/ |

10

 

 

 

 

 

i dyn LNOd 1 @

JUWMAdS W SVH LI YNIHL 1 ©
SNUIA ¥ SVH I YNIHL I @
NWOUL V SVH IT YNIHL 1 @

édd¥ SIHL 40018 NOA did AHM

 

 

YASTACV

 

 

 

(30018
JUIM SNVUD0Nd
AHM % 40 LYVWH) —

d39018
YO G3MOTIV ~
% 40 LuVhO

JNVN WVY90%d

 

a

Tai raspadds

[Ts] “SMUIA
Qo) wofouy

—— (30018 NIFA SVH TT SIHL NOS¥IY —

A Ss

si) ssn
Oo
y

 

TSG] “paynoig
[TS]  :pemolly
LW

— $.daSn daHlO WOYs NOVECII —

exe*wosbod7 jx

 

 

 

—~* SINYN. WYYDOUd

 

 

YOSIAGY NOLLVOTIddV

 

9 DID

*NOILYHYOANI N3FYOS

 

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 8 of 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Feb. 16, 2010 Sheet 6 of 8 US 7,664,924 B2
FI G. 7 6)
\
CENTRAL SERVER
* |
A A
REQUEST APPLICATION, FILE APPLICATION, FILE
APPLICATION TYPE, COMPILED USER TYPE, USER
FILE TYPE RESPONSES RESPONSES
j \ j
(4) (9) (7)
y
Pc-1 (1) PC-2 L_— (6)
(2)—p FILES TYPES, PERMISSION
REQUEST Ht
2 (5) REQUESTED USER-2
+— (3) SELECTION
A

 

 

 

 

 

 

 

 

 

 

Zz.

HD-2

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 9 of 16

U.S. Patent Feb. 16, 2010 Sheet 7 of 8 US 7,664,924 B2

FIG. 8

 

DriveSentry DETECTS AN
APPLICATION WRITING TO
YOUR HARD DRIVE

 

 

 

 

  

PROMPT USER TO ASK IF
THEY WANT TO ALLOW OR
DENY THE FILE WRITE

   

APPLICATION LISTED IN
RULES DATABASE

  
  

 

 

 

 

  
 

INFORM USER OF CHANGE
AND PROMPT IF THEY WISH
TO ALLOW THE WRITE

HAS THE
APPLICATION FINGERPRINT
CHANGED

 
 

 

 

  
  
  

 

 

  
  
 

DOES THE
APPLICATION HAVE
PERMISSION TO WRITE
THE FILE

BLOCK WRITE

 
 

 

 

  

 

 

ALLOW APPLICATION 10
WRITE

 

 

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 10 of 16

 

U.S. Patent Feb. 16, 2010 Sheet 8 of 8 US 7,664,924 B2
FIG. 9
DriveSentry Advisor [- [Lx]

 

Program Name:

 

 

 

C:\windows\ explorer.exe

—Application Notes (10 found)

 

 

- Other users feedback for this application:

 

[A
1. Note by: safaj (0/50) fg }io
Explorer.exe allows you to [4] Allowed:
view, edit and delete filesH Blocked: ee
in Microsoft Windows The ocked: | (@__)

program is part of
Microsoft Windows

Rating: ws
OOOO [1] Reason the application was blocked: ——
2. Note by: ker (4/1 ‘an: A]
ote by: cracker (4/1) Fe ] Trojn: CE
4
|
ry

 

 

 

Explorer.exe is q word 9 [& .
processor application that 5 Virus: (50)
is garbage

Trust:
Rating: iv | Spyware:
eOO0O Mm A pyware:

id

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 11 of 16

US 7,664,924 B2

1
SYSTEM AND METHOD TO SECURE A
COMPUTER SYSTEM BY SELECTIVE
CONTROL OF WRITE ACCESS TO A DATA
STORAGE MEDIUM

This application claims priority to U.S. application Ser.
No. 11/292,910 filed on Dec. 1, 2005 as a continuation in part,
and U.S. Application 60/826,377 filed on Sep. 20, 2006 as a
continuation, which are both hereby incorporated by refer-
ence.

BACKGROUND AND SUMMARY OF THE
INVENTION

The present invention relates to a method of controlling the
writing of data to a storage medium such as a hard drive in a
computer system by an application running in a memory of
the computer system.

The use of computers for Internet and other communica-
tion purposes, particularly in relation to electronic mail and
the downloading of applications over the Internet has led to
the proliferation of so-called computer viruses. Whilst anti-
virus programs have been developed to combat these, they
can be relatively elaborate and expensive and usually operate
to deal with an offending virus only after the operating system
of the computer has been infected. There are so many variants
of virus programs being released that anti-virus programs
cannot identify new viruses quickly enough.

The present invention seeks to provide an improved
method of preventing the infection of a computer by a virus
program.

According to the present invention there is provided a
method of controlling write access to a storage medium by
monitoring an application; detecting an attempt by the appli-
cation to write data to said storage medium; interrogating a
rules database in response to said detection; and controlling
write access to the storage medium by the application in
dependence on said interrogation.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1: is a process diagram showing the control of a write
instruction of an application in accordance with a preferred
method of the present invention;

FIG. 2: is a process diagram illustrating an action of the
preferred method according to the present invention; and

FIG. 3: is a flow diagram of the preferred method.

FIG. 4: shows the user interface querying the user for a
decision regarding an application.

FIG. 5: shows the user interface indicating the collective
response of other users to the same application request and
logical location to store vault data.

FIG. 6: shows a close-up of the user interface indicating the
collective response of other users to the same application
request.

FIG. 7: depicts the connection between two computers and
acentral server and the distribution of permission values from
one computer to the other through the server.

FIG. 8: depicts an alternative control flow in accordance
with the invention.

15

20

35

40

45

55

65

2

FIG. 9: depicts the user interface showing the reason a
particular user responded to the query.

DETAILED DESCRIPTION OF THE PREFERRED
EMBODIMENTS

Preferably the interrogation comprises determining the
write access allowed for the application and controlling the
write access in dependence thereon.

Preferably write access is controlled to one ofa plurality of
levels, the levels including a first level in which no write
access is allowed, a second level in which full write access is
allowed, and a third level in which write access is only
allowed for at least one specified file extension.

Preferably where write access is controlled to the first level,
the method further includes generating a prompt on a display
requesting response from a user.

Preferably the user can respond to the prompt by choosing
from a number of possible responses, the possible responses
including a first response for allowing write access, a second
response for blocking write access and a third response for
allowing write access to a specific file type only.

Preferably the user can respond further by selecting from a
plurality of further actions, the further actions including, stor-
ing the chosen response in the rules database; and applying
the chosen response only for the current attempt by the appli-
cation to write data to said storage medium.

Referring firstly to FIG. 1, this shows an application 12
which is running in a memory 14 of a computer system. The
computer system also has a storage medium 16 which here is
in the form of a hard drive or disc.

The typical computer is comprised of a central processing
unit, a main memory, a mass storage device and input and
output connections. The input and output include keyboards,
monitors and network connections. The mass storage device
can be a magnetic disk, optical disk or a large array of semi-
conductor devices. The main memory is typically an array of
semiconductor circuits. The central processing unit is opera-
tively connected to these components so that it can both
control their activities and move data among the components.
The central processing unit can load data off of the mass
storage device and write it into main memory. This data can
either be treated as a program or as data to be processed. Ifa
program, the central processing unit passes control to the
program data and executes the instructions encoded in the
data. Program data can be an application servicing the user.

When the computer is first booted up it automatically loads
an application 18 which is here termed as an “interceptor”
program. This runs constantly in the background. As an alter-
native to being loaded on boot up of the computer, it can, of
course, be run at the user’s prompt at any time whilst the
computer is operating. In addition, the interceptor program
can run continuously in the background as a process, includ-
ing as part of the computer operating system.

When the application 12 attempts to write data to the disc
16 the interceptor program 18 detects this and interrogates a
rules database 20 to determine the authority of the application
12 to write to the hard drive 16. The database 20 is preferably
encrypted and lists applications approved by the user with
their level of write access. The term data is used here in its
general sense to include any form of data including programs.
The preferred number of possible write access levels for an
application is three, being as follows:—

Level 0—this means that no write access to the hard drive 16

is allowed for the application 12.

Level 1—this means that full write access is allowed.
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 12 of 16

US 7,664,924 B2

3

Level 2—the application is allowed write access to the hard
drive 16 for specified file extensions only, (for example
“doc” file extensions for document files in Microsoft
Office™) file extensions of data that can be written to the
hard drive are also held in the database 20.

Level 4—The application can be granted to have access to a
specific drive or directory. The database can contain corre-
sponding references between applications and file types or
file extensions that such application may write.

There are a number of rules which can be applied to the
database 20 and these are controlled by a manager program 22
which can sit in the memory 14 alongside the interceptor
program 18 and can also be run on start up of the computer or
at any preferred time during operation of the interceptor pro-
gram 18, running continuously in the background, including
as part of the computer operating system.

FIG. 2 illustrates the interface of the manager program 22
with the rules database 20 and the system user.

When the interceptor program 18 detects that the applica-
tion 12 is attempting to write to the hard drive 16 it initiates
the loading and execution of the manager program 22. The
latter interrogates the rules database 20 to determine the
access level of the application 12 and controls the interceptor
program 18 to allow or prevent the write action in dependence
on the relevant rule in the rules database 20. If the application
12 is not listed in the rules database 20 or the particular write
instruction is not allowed, the manager program 22 can gen-
erate a prompt signal to be displayed on the computer screen,
requiring the user to make a decision on whether or not to
allow the write instruction. This prompt can have a number of
responses for the user to choose, such as “Allow write
access”, “Block write access” and “Allow write access to this
file type only”. Having chosen the response the user can also
select one of a number of further actions as follows.

1 Store the response in the rules database—The response is
stored in the rules database as a further rule to be applied to
that application on all future write actions.

2 Block once the write action—This prevents the requested
write action for this occasion only and further write
attempts by the application again result in a user prompt.

3 Allow once the write action—This allows the requested
write action but any future write requests for the applica-
tion again result in a user prompt.

Thus, for example, if the application 12 is attempting to
write a file to the hard drive 16 with a particular file extension,
the rules database 20 can be updated such that all future
attempts by the application 12 to write files of that same
extension to the hard drive 16 would be automatically allowed
or prevented or result in further user prompts.

Practitioners of ordinary skill will recognize that in some
operating systems, including Windows™, file extensions can
be arbitrarily applied to a file while the file contents are in fact
something else. This common trick is used by virus writers to
distribute an executable payload with an extension other then
.exe (in the Windows case). Thus, users can be tricked into
clicking on (in order to view) what appears to be a non-
executable (a .jpg extension for a JPEG image, for example),
but the computer, recognizing that internally, the file is an
executable, will pass control to the program and launch
it—thus propagating the virus. Therefore, where determining
the “file extension” is referred to in this disclosure, it also
includes detecting the actual type of file by examination of its
contents, especially in the case where internally such file is an
executable. Windows XP in a Nutshell, Second Edition,
©2005, O’Reilly Media, U.S.A is hereby incorporated by
reference. Microsoft Windows Internals, 4th Edition:
Microsoft Windows Server 2003, Windows XP, and Windows

10

15

20

25

30

35

40

45

50

55

60

65

4

2000, Mark E. Russinovich, David A. Solomon, Microsoft
Press, Hardcover, 4th edition, Published December 2004, 935
pages, ISBN 0735619174, is hereby incorporated by refer-
ence.

The manager program 22 can also be loaded and executed
by the user at start up of the computer or at any time in order
to scan the hard drive 16 for programs to build a full rules
database 20. The manager program 22 can also be prompted
by the user to display a list of programs within the rules
database 20 with the access level of each program, giving the
user the option to delete, add or modify each entry. In addi-
tion, a rules database can be pre-created, or incrementally
improved and distributed to the computer electronically,
either embodied on a disk or electronically over a data net-
work. Rules determined by users can also be uploaded to a
central depository as well. Rule updates can be downloaded
into the computer. Rules can also be included with installation
files for the particular application that the installation file is
creating. In this case, the installation process has to be suffi-
ciently certified that program installation does not corrupt the
database by incorporating bogus rules that service virus writ-
ers. Certification can include digital signing protocols
between the invention and the installing program and other
modes of verifying authenticity, including remotely accessed
keys or trusted third parties accessed over a network. Rules
can also be derived by examining operating system data
where such data presents correspondences between installed
program applications and file types and extensions. In this
case, other authentication may be necessary in order to avoid
virus writers from inserting bogus file type associations
within the operating system databases. Practitioners of ordi-
nary skill will recognize that authentication can include
cyclic redundancy checking (CRC) and other types of
numerical algorithms that detect when tampering has
occurred.

In FIG. 3 a flow diagram 30 is shown which illustrates the
method followed on initiation 32 of the interceptor program
18. In the preferred embodiment, the interceptor module is a
kernel mode driver which has a higher level of access to the
Windows file system and system resources. Once initiated the
interceptor program 18 waits in a monitoring step 34 during
which it monitors for any file write operation to the hard drive
16. In the absence of a file write operation, the interceptor
program 18 remains in the monitoring step 34 and continues
to check for a file write operation.

If a file write operation is detected then write is pended in
a queue and the interceptor program 18 proceeds to complete
a series of rule checking steps 36 by calling a kernel mode
rules checker. Initially the rules checker checks if the appli-
cation 12 making the write attempt is listed in the rules data-
base 20. The rules database can be stored on the local personal
computer, client computer or remote server. In the preferred
embodiment, a recent list of rules that have been interrogated
may also be held in a cache in kernel memory cache which
speeds up applications that are frequently accessing the drive.
If the application 12 is not listed then the interceptor program
18 initiates the manager program 22 to allow the user to make
a decision about the correct way in which to proceed. Other-
wise, if the application 12 is listed then the interceptor pro-
gram 18 proceeds to the next rule checking step.

On finding the application 12 listed in the rules database
20, the interceptor program 18 goes on to check if the write
privileges of the application 12. Initially the hard drive write
privilege of the application 12 is checked. If the application
12 does not have privilege to write to the hard drive then write
access is blocked. Otherwise, the interceptor program 18
checks if the application 12 has write privilege for the specific
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 13 of 16

US 7,664,924 B2

5

file type, directory or filename which the write attempt has
been made to. The manager program can, at this step, check
the data to be written or the file to which such data is being
appended to determine if the contents of the file are the
appropriate file type, that is, to avoid improper creation of
portable executable (PE) or other files whose contents are
intended to be used as computer program code. PE files are
files that are portable across all Microsoft 32-bit operating
systems. The same PE-format file can be executed on any
version of Windows 95, 98, Me, NT, and 2000. This is supple-
mental to checking the file extension in order to avoid the
virus propagation technique described above. If the applica-
tion 12 does have privilege to write to the specific detected file
type or file extension then the write operation is allowed.
Otherwise write access is blocked. A signature of the appli-
cation, which is a number that is calculated to determine
whether a code block has been tampered with, is also storedin
the rules database. Practitioners of ordinary skill will recog-
nize that CRC, or cyclic redundancy checks or other types of
signature checking, for example, MD5 may be used. “Applied
Cryptography” by Bruce Schneier, John Wiley & Sons, 1996,
ISBN 0-471-11709-9 is hereby incorporated herein by refer-
ence for all that it teaches. Practitioners of ordinary skill will
recognize that these techniques can also be used to authenti-
cate the rule database that the manager program uses to verify
the permission of the application. This allows trusted pro-
grams to be allowed access to the drive if their signature/
structure hasn’t changed, that is, the program has determined
that the there has not been tampering with the application. An
example is that a trusted application could be infected with a
Trojan or virus and still have access to the drive based on its
earlier approval being registered in the database. The man-
ager program can use a number of criteria for the drive access
of an application. The rules can be based on file name, direc-
tory name, file type, file extension, registry access and cre-
ation of specific file types. FIG. 7 shows a basic flow-chart
that further explains the system control flow.

If no rules are found for an application then a prompt
module can ask the user what access level or permission they
wish to allow for the application. This can involve denying or
blocking the application write for that instant or for ever. The
user can also get information from other users responses to a
specific application by data being downloaded from a central
server over a data network, both a proprietary network as well
as the Internet.

The system also allows feedback on the users responses to
write requests to be uploaded and stored on a central server.
This stores if the user allowed or denied the application write,
or what level of permission was applied and if it was denied,
the reason why. The reason the user denied it can be a number
of responses such as ‘virus’, ‘Trojan’ etc. The applications
name and signature are stored with the reason.

An embodiment of the invention can enforce strict rules on
applications writing to disk drives, memory devices, drivers,
external devices or removable media. The rules can be imple-
mented when the application first writes to the drive or via a
graphical user interface or application main window. The
interface permits the creation and management of a set of
sophisticated rules that determine what files types, directory
or drive the application can or can’t write.

As a result, the invention permits a user’s computer to
prevent write access (in real-time) to disk or other memory by
malicious programs writing to applications or destroying
files. Viruses such as Nyxem can be blocked in real-time when
they attempt to write over popular file types such as docu-
ments and spreadsheets.

5

10

15

20

25

30

35

40

45

50

55

60

65

6

The invention can prevent disk drive space from being
wasted by blocking applications from saving downloaded
media used for advertising. Typical files can be HTML pages,
Flash Movies and graphics files, which, by file type, can be
blocked from being saved by browser application like Fire-
Fox or Internet Explorer. Small files containing indicia about
a user’s web usage history, also called cookies, can be block
from being written to the disk drive by blocking them being
saved into a specific directory. Specific file attachments can
be blocked in order to prevent applications like instant mes-
saging tools or email clients such as screen savers and other
executables from being saved.

Watch File Access:

In another embodiment, the invention features a powerful
file and registry watch which overrides the default application
rules by allowing the user to monitor attempted changes of
critical system files or registry keys in real-time for any
attempted writes. This prevents viruses and other malicious
code overwriting or damaging valuable data or modifying
settings in the system registry. The user can separately specify
to automatically block, allow or prompt before each action
occurs. In addition, the user can specify wildcards such as
* DOC to prompt when certain files types are about to be
written to and then allow the user to be prompted before the
write occurs. This functionality prevents Viruses and Trojans
from changing registry settings to allow themselves to start-
up automatically. It also prevents Viruses and Trojans chang-
ing system files such as HOST settings. It also protects files
from Virus attacks by checking before documents, spread-
sheets or other valuable data are modified.

The system can also protect an entire directory by watching
files being changed. If write access is approved for a device or
hard drive, certain directories or files can be specified that still
require a manual permission for that directory. This ensures
that spurious writes to a directory or dangerous behaviour of
a virus are blocked before their most destructive act takes
place.

Real-time Logs and Charts:

In another embodiment of the invention, the software
embodying the invention allows the user to view a log of all
applications writing out files and registry keys. This allows
the user to check what is actually being written by each
application. The user can right click on any file(s) in the log
list and then either open them for viewing or delete them from
the drive. The activity log can also display a real-time graph of
statistics that show the file and registry writes and any rules
that have been modified.

In another embodiment of the invention, the system can
provide additional information about applications by con-
necting to a service embodied in the central database acces-
sible by a communications network. The database is popu-
lated with descriptions and recommended actions for popular
applications and processes. Service also displays on the
user’s computer screen statistical information on what other
system users have allowed or denied writing to their com-
puter.

1: DriveSentry detects an unknown program writing to a
drive. A pop window is displayed and the user has a choice
to block or allow the process from writing. The user can
also click an info button which displays another screen.

2: The user can click an info button which displays the Drive-
Sentry advisor window. A connection is made to our server
and displays statistical information about the application.
The dialog displays a bar chart which shows a % of the
number of people that have blocked or allowed the appli-
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 14 of 16

US 7,664,924 B2

7

cation in the past. Another chart breaks down the reason
why people blocked the application.

3: The user can then choose to block or allow the program. If
the user clicks the block button then a smaller window is
displayed which prompts for a reason they blocked the
program. Ifthe user doesn’t deselect the ‘upload feedback’
button then the data on if they allowed or blocked it (ine
reason) is uploaded to the central server and added to the
database for statistical records on the application.

Caching:

In another embodiment of the invention, each write to disk
requested by a process has to be checked by polling the
system’s database. That is, the identity of the process or its
parent application has to be used to query the database to find
what access rules apply. If the database of rules is entirely on
the disk drive, this will slow down performance of a computer
because for every disk access, there is another disk access
required. In order to speed up this process, it is desirable to
create a cache of some of the rules in the computer’s main
memory so that the database rules can be accessed more
quickly. By way of example, the cache can be stored the name
of the action (e.g. write), name of the application or process
and the access writes, e.g. file type or file name or device type.
The cache is typically populated by the most recently used
rules. Practitioners of ordinary skill will recognize that there
are many strategies for populating a cache in a computer
memory. One way is to store in the cache the last distinct N
database query results, where N is selected by the practicality
of how large a cache in main memory can be supported.
Alternatively, the cache can be populated with those rules
associated with any active application, and the section of the
cache devoted to a terminated application being flushed. The
location of the cache is typically stored in a secure location on
the computer. This typically is the kernel memory, where
driver code is stored. The kernel memory is set up by the
operating system to be non-writable by processes not associ-
ated with that section of kernel. In this case, the kernel
memory devoted to this cache is associated only with the
security system embodying the invention that is running as an
application or process. Alternatively, the memory allocated to
the cache can be encrypted with a check key like a CRC or
MDS so that the application can verify that the rules recovered
from the encrypted cache have not been corrupted by some
other application or process or virus. Any other method of
securing the rule cache from tampering may be used.

Vault Data Storage

The Vault system allows applications and data to be recov-
ered under certain circumstances if they are destroyed by a
virus or other malicious code.

Referring to FIG. 4, an application (1) runs on the user’s
computer and its’ signature (4) and access rules (3) are read
via the security system (2) to check that it’s not been modified
and it has access to write to the drive.

The user can select any file such as a document or spread-
sheet to be encrypted and compressed in a secure location as
they are processed in real-time by the system. The user can at
anytime access the ‘Vaulted’ copy and restore the file. The
system can also store specific loader data on an application
that can be easily used to repair an application if it becomes
infected by a virus or other malicious code.

In the vault application, the system can save part or all ofan
encrypted copy of an executable. This can include a CRC
(cyclic redundancy check) or MD5 code or similar code that
tests the integrity of the block of code. Upon launch of the
original executable (that is, the first copy not the vault copy),
the CRC or MDS of the original executable file is checked. If

10

45

50

55

8

there is an error, then it means the first copy of the executable
is corrupted. At that point, the vault system can be called to
decrypt its encrypted copy of the executable. If the entire
executable has been placed in the vault, then the entire first
executable copy can be replaced. If only a portion of the
executable has been placed in the vault, the system can do a
byte for byte comparison of that block between the decrypted
vault copy and the corrupted first copy. Where there are dis-
crepancies, the portions of the first copy can be replaced. At
that point, the same CRC or MD5 can be checked to see if the
portion of the executable in the vault has fully repaired the
first copy of the executable. If so, then the executable is
launched. If not, then the process fails and the application is
stopped. Practitioners of ordinary skill will recognize that the
process as applied to executables can also apply to data files,
provided that if the data file is corrupted and cannot be
repaired, then an error may be returned to the application
rather than stopping the application.

In one embodiment of the invention, some processes can be
specified to have full privilege. For example, some operating
system processes must be given broad access without check-
ing the database for permission. For example, in Windows,
the security software can specify that certain Windows pro-
cesses, that is, processes spawned by Windows for the oper-
ating system itself, rather than for an application, are writing
to important Windows files. This might occur when the Win-
dows operating system is updating its own code. In this case,
the security system will permit writes to the *.ini, *.sys and
* exe modules that comprise the Windows operating system.

In another embodiment of the invention, special attention is
paid toward writes to any of the data files that define the
configuration of a specific instance of the operating system
itself. In one example, the Windows Registry is a database
that stores configuration data about the computer it is running
on. Practitioners of ordinary skill will recognize that hidden
processes can be launched by inserting commands into the
Registry, including in entries such as “run once” or “run”.
These entries cause processes to launch on boot-up without
any user interaction. The invention is arranged to check for
writes to these critical operating system files and specific
entries in the operating system files. Ifa write is approved, the
system will log the write: that is, it will store in a data file the
specific data being written into the file and its destination in
the file. In addition, the system will place in the log the value
of the data in the file that was overwritten. In the event a user
or the system discovers that the operating system file has been
corrupted, then the log file can be used by the system to detect
what corrupt data was written to the operating system file. The
log file can also be used to restore the affected operating
system file.

In another embodiment of the invention, critical writes to
devices and drivers can be trapped by the system and similarly
checked for their integrity or permission. This includes
checking writes to any removable devices that may be
attached to the computer temporarily.

In another embodiment of the invention, the database that
the system builds up that notes whether an application has
permission to write or other levels of access to resources on
the computer can be shared among multiple users. In this
case, all or part of the database associated with the system,
where permissions or denials are stored, can be uploaded to a
central database by means of typical data communications
networks, including the Internet. The database is stored on a
memory device that is operably attached to a computer that is
further operably attached to the data network. In this embodi-
ment of the invention, each update to a user’s database with
regard to application permissions is uploaded to update the
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 15 of 16

US 7,664,924 B2

9

central database. Additional information may be stored in the
central database, for example, the number of users who has
approved and denied the applications’ request for the com-
pute resource. Further, when a user is confronted with an
application access request that the user has not seen before
and where no recommendation or action data (that is to accept
or deny permission) is within the database, the system can
query the central server for the data it has regarding that
application. This data can be transmitted to the user’s com-
puter and the information displayed, as shown on FIG. 5. The
user can then decide which action to take, and such decision
can then be inserted into the local database on the user’s
computer.

Referring to FIG. 7, there are two or more computers, (1)
and (6), each using an instance of the invention, embodied as
software running on the computers. In addition, there is a
central server (8) housing a database on a disk drive. The
second user’s computer running an embodiment of the inven-
tion (6) may encounter a file access request by an unknown
application (5). As described herein, this will result in the user
interface popping up and requesting that the user respond as
to whether to allow or block the access and it can also ask the
user the reason, for example, the user may know that the
identified application is a virus, Trojan or some other type of
program. This information is stored in the local computer’s
database as described herein. In addition, this information can
be transmitted from the second computer (6) to the central
server (8) by the formation of a message data packet that is
comprised of the name of the application or the application’s
executable filename, or process name, the file type accessed,
and the user’s response, for example, allow or deny (7). The
server (8), when it receives such a packet will update its
database as follows: The server will search its database for a
record corresponding to that application or the application’s
executable filename. If no record is found a new record is
created that includes the information provided by the second
user, and that one allowance was permitted (or denial, as the
case may be). As additional users report on the same appli-
cation or executable file or process, their responses are com-
bined with the data present in that data record. As allowances
are received, the number of allowances are incremented. As
denials are received, the number of denials are incremented.
Over time, the central server (8) has combined the responses
of many users to the same application, process or executable
request.

When the first user’s computer encounters the same appli-
cation or executable file or process name for the first time, the
local embodiment of the invention initiates a local search for
that application, executable or process name (2). If there is no
local entry for that application, executable or process (3), then
the first computer makes a request (4) to the central server (8)
to see if the central server has any information about that
application, executable or process. The central server
searches its database, and finding the compiled data described
above, sends a message data packet (9) back to the first
computer. The first computer then presents this data to the first
user by means of a typical computer interface, including a
graphical interface as shown in FIG. 5. The user’s selection of
what to do is then entered into the local computer’s database.

Practitioners of ordinary skill will recognize that the local
database of application names, executable names and process
names and their corresponding permissions and restrictions
for certain file types and directory locations can be immedi-
ately populated upon installation of the software that embod-
ies the invention. In addition, the database can be updated
automatically or upon a user request to the central server. In
this case, the central server would hold a database containing

10

15

20

25

30

35

40

45

50

55

60

65

10

authorized or fully vetted applications, executables and pro-
cesses that have been checked by the software manufacturer
or some trusted third party. A manufacturer of an application
can create a file listing all executables that comprise the
manufacturer’s application and the file type or file name and
directory where such executable is supposed to appropriately
write data. This information can be incorporated into the
central server’s database. The manufacturer can transmit to
the central server (8) a request to include certain information
into the database. This data will be indicated as actions rec-
ommended by the manufacturer of that specific application.
As aresult, this data can be used to automatically populate the
local database residing on the computers, (1) and (6). In
addition, when the first computer encounters a request from
an application for the first time, the central server (8) can
deliver a response (9) that indicates that the manufacturer of
the software either recommends an allowance, or that the
manufacturer does not list the action as required by an uncor-
rupted copy of their software.

In another embodiment, the system installed ona particular
user’s computer has a unique identifier, identifying that
instance of the program. When the system sends update data
to the central database server, it also sends the indicia of
identity. The central database server will only upload permis-
sion data for a given application from a specific indicia of
identity once. By means of that mechanism, the only way an
application can earn multiple approvals, on the order of hun-
dreds or thousands, is if hundreds or thousands of distinct
installations of the security system send the central database
an approval for that application. This mechanism prevents a
hacker or other nefarious actor from sending multiple approv-
als in order to trick the system.

In another embodiment of the system, a software producer,
that is, a legitimate software developer, may analyze the
operation of one or more of its application products to detect
the resource accesses that would be detected and checked by
the security system. The software developer can then compile
a data file where there are two associated entries: the resource
being accessed and the application making the access request.
Further information can be provided, for example, the iden-
tity of the process, the type of access and other typical infor-
mation. This data file can then be converted into permission
data that can be stored in the central database. The permission
data can be downloaded to a user’s computer upon installa-
tion of the specific software product. Associated with this
process can be further security checks. For example, the
installed software can send a security check number, like a
CRC or MDS code to the central server. This can be checked
for integrity before the permission data is downloaded to the
user’s computer.

In another embodiment, users are able to rate other user’s
submissions for accuracy or report them to DriveSentry
administrators for moderation. Administrators associated
with the central server or a service business relying on the
central server, can maintain and add entries to the database.
An incentive can be provided to users in order that they
participate effectively, for example to provide the top 5 sub-
mitters in a month to receive a cash prize.

Upon the user submitting a report, the system running on
the user’s computer would launch a interface window that
would display notes that have been uploaded by other users
and service administrators. Each note could be rated for accu-
racy by other users and notes would be ordered by their score
with the highest being displayed first. A user would also be
able to add, edit and delete their notes. If a note was deemed
inaccurate, libellous or inflammatory then it would be able to
be reported to service administrators. Reported notes would
Case 6:20-cv-00394-ADA Document 1-2 Filed 05/14/20 Page 16 of 16

US 7,664,924 B2

11

be reviewed daily and deleted. The user interface displays
could appear as shown in FIG. 8.

The user that submitted the note followed by the number of
rejected notes they had and the total amount e.g. Safaj (0/50).
An icon would represent that the user was an administrator
and their location using a flag symbol. The note would be
scrollable and contain the description of the application.
Notes would be able to be written in multiple languages and
filtered upon. The bottom of the note would contain a row of
icons that would indicate the average rating of the note. Other
users could click on the rating bar and submit their score to the
overall accuracy of the note. If the user was the author of the
note then they could edit and delete notes. The user could
report other users notes to an administrator by click on a
button on the note.

Multiple notes would be displayed from different users and
sorted by their rating from other users. The user would be able
add new notes. The user could also filter on notes that they had
posted.

Although the present invention has been described and
illustrated in detail, it is to be clearly understood that the same
is by way of illustration and example only, and is not to be
taken by way of limitation. It is appreciated that various
features of the invention which are, for clarity, described in
the context of separate embodiments may also be provided in
combination in a single embodiment. Conversely, various
features of the invention which are, for brevity, described in
the context of a single embodiment may also be provided
separately or in any suitable combination. It is appreciated
that the particular embodiment described in the Appendices is
intended only to provide an extremely detailed disclosure of
the present invention and is not intended to be limiting. It is
appreciated that any of the software components of the
present invention may, if desired, be implemented in ROM
(read-only memory) form. The software components may,
generally, be implemented in hardware, if desired, using con-
ventional techniques.

The spirit and scope of the present invention are to be
limited only by the terms of the appended claims.

What is claimed:

1. In a computer comprising a storage medium and an
application running on said computer, a method of control-
ling write access to said storage medium by said application
comprising:

detecting an attempt by the application to write data to said

storage medium;

in response to said write attempt, attempting to retrieve a

permission value from a database comprised of data
elements encoding at least one permission value associ-
ated with one or more applications;

in the case that no permission value for the running appli-

cation is found in the database, transmitting to a central
server operatively connected to the computer and to at
least one additional computer, a query comprised of an
indicia of identity associated with said running applica-
tion;

receiving from said central server, data that represents the

collective response of the user of the at least one addi-

10

15

20

25

30

35

40

45

55

12

tional computer to requests by the same application run-
ning on said at least one additional computer to access
the storage medium that comprises said at least one
additional computer.

2. The method of claim 1 further comprising displaying on
the user interface of said computer graphical forms represen-
tative of said collective response data.

3. The method of claim 1 where the data that represents the
collective response data includes a percentage of other com-
puter users who have approved the application writing to the
storage medium associated with their respective at least one
additional computer.

4. The method of claim 1 where the data that represents the
collective response data includes a number which is the num-
ber of other users that have approved the application writing
to the storage medium associated their respective at least one
additional computer.

5. The method of claim 1 where the data that represents the
collective response data includes at least one statement char-
acterizing the reason that said at least one additional com-
puter user selected a particular permission value.

6. The method of claim 5 where the reason is a spyware.

7. The method of claim 5 where the reason is a virus.

8. The method of claim 5 where the reason is a trojan.

9. In a computer comprising a storage medium and an
application running on said computer, a method of control-
ling write access to said storage medium by said application
comprising:

detecting an attempt by the application to write data to said

storage medium;

in response to said write attempt, attempting to retrieve a

permission value from a database comprised of data
elements encoding at least one permission value associ-
ated with one or more applications;

in the case that no permission value for the running appli-

cation is found, transmitting to a central server opera-
tively connected to the computer a query comprised of
an indicia of identity associated with said running appli-
cation;

receiving from said central server information collective

response data of at least one other computer user’s to the
request by the same application running on said other
computer user’s computers to access the storage
medium that comprises said at least one other computer
user’s computers;

receiving from said central server information transmitted

to said central server, said information comprising other
user’s critique of said at least one other computer user’s
response.

10.A system comprised ofa data storage medium, a central
processing unit and a main memory, where said central pro-
cessing unit executes any of the methods of claims 1-8 or 9.

11. A data storage medium containing digital data that,
when loaded into a computer and executed as a program,
causes the computer to execute any of the methods of claims
1-8 or 9.
